Mr. Justice Aldrey
delivered the opinion of the court.
According to the instrument which originated this appeal, Ramón Antonio Torres y Vélez, as the sole owner and rep-xesentative of the mercantile firm of R. A. Torres, which he conducts under his own name, purchased a certain property and his title was recorded in the Registry of Property of San Germán with the curable defect that “Ramón A. Torres y Vélez had not shown that he was the sole repre*573sentative of the vendee firm of R. A. Torres.” He took this appeal and prays for judgment to the effect that such a defect does not exist in order that it may disappear from the record.
There is nothing in the instrument in question to show that the appellant’s mercantile businéss, which is operated under his name only, is a mercantile partnership. Its name is that of an individual and not of a company, for it does not fulfil the conditions which the Code of Commerce prescribes for mercantile partnerships; and as it appears that the appellant is the sole owner, there is no doubt that he is also its sole representative, and therefore he is not required to.show that fact in the registry.
..The decision appealed from should be reversed as to the curable defect noted therein.

Reversed.

. Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.